Citation Nr: 1742437	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-06 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was remanded in May 2015 for further development.

The Veteran testified at a hearing in January 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The claim of entitlement to service connection for right and left knee disorders is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The preponderance of the evidence is against finding that hypertension is related to the Veteran's active duty service, or that it manifested to a compensable degree within one year of separation from active duty.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in active military service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The Veteran asserts that service connection is warranted for hypertension.
 
During the January 2015 hearing, the Veteran testified that his blood pressure fluctuated between high and low while in service, and that his elevated blood pressure was never treated.  The Veteran also stated that he experienced symptoms related to hypertension while in service, but that he did not know that those symptoms were related to high blood pressure at the time.  He reports first being diagnosed with hypertension in 2006.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

During his October 1986 service entrance examination, the Veteran responded, "No", when asked if he then had, or had ever had high or low blood pressure.  On examination his blood pressure was within normal limits for VA purposes.  

The Veteran's service treatment records are notable for the following blood pressure readings:  August 1991-140/90 and 138/90; January 1992-168/74; April 1992-139/92; January 1993-140/98; March 1995-138/90; do not demonstrate an abnormal blood pressure reading at any time during his active duty service.  At his April 1995 separation exam, the Veteran's blood pressure was within normal limits for VA purposes.  He responded "don't know" when asked if he then had, or ever had a high or low blood pressure.

A diagnosis of hypertension was not established until mid-2006, according to the Veteran's testimony.  The exact date of the Veteran's first diagnosis of hypertension is not established by medical records.  Private medical records received by VA only confirm that the Veteran was diagnosed with hypertension.  A July 2015 VA examination, however, documents a July 2007 date of diagnosis for hypertension.  No medical opinion evidence, however, has been offered linking hypertension directly to the appellant's active duty service.   Further, no evidence has been presented showing that hypertension was manifested by a diastolic pressure that was predominantly 100 or more, or by a systolic pressure that was predominantly 160 or more, or that the Veteran had a history of a diastolic pressure which was predominantly 100 or more and required continuous medication for control within one year of his separation from active duty.

In October 2015 a VA examiner noted opined that the Veteran's hypertension was less likely as not related to service.  While section "a" of the examination report stated that the claimed condition was at least as likely as not (50% or greater probability) incurred in our caused by the claimed in-service injury, event or illness, it is clear from the examiner's rationale that this statement was an error, as she did not find a nexus between the Veteran's hypertension and military service.  The examiner later explained that there were no reports of elevated blood pressure during the Veteran's military service.  The examiner also stated that documentation indicating the Veteran experienced hypertension during service is very vague and does not support the claim for hypertension.  Ultimately, the examiner found that neither the Veteran's attestations nor the medical evidence supported a claim of service connection for hypertension.  For the foregoing reasons, the Board agrees.

In this case, while the service treatment records do show isolated elevated blood pressure readings (a fact which the VA examiner failed to note), at no time was the appellant diagnosed with hypertension while on active duty.  Further, under 38 C.F.R. § 4.104, Diagnostic Code 7101, either hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three separate days.  At no time during the appellant's active duty service was hypertension or isolated systolic hypertension confirmed by readings taken two or more times on at least three separate days.  Moreover, hypertension was not compensably disabling within a year of his separation from active duty.  The Veteran has not presented any competent evidence to the contrary, and therefore, the Board finds that the preponderance of the evidence is against the claim.  There is no competent evidence which even suggests that hypertension is either caused or aggravated by pseudofolliculitis barbae, tinea versicolor and/or tinnitus.  Accordingly, entitlement to  service connection for hypertension, to include as secondary to a service-connected disability is not warranted.  The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In its May 2015 remand, the Board instructed the AOJ to secure an addendum opinion addressing the etiology of any diagnosed knee disorder from a qualified examiner.  That examiner was to address whether it was least as likely as not that any diagnosed knee disorder was incurred during or is otherwise related to the Veteran's active duty service.  An addendum opinion was obtained as directed in December 2015; however, the VA examiner did not fully comply with the Board's directives.  Hence, this case must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, while the examiner opined that documentation of the Veteran experiencing stiff knee was very vague and did not support the claim for a knee disorder, the examiner also stated that she read the "Veteran's attestation of injuring the knee in service but not seeking medical [attention] while in service."  In fact, the Veteran stated in December 2011 that he was treated in 1994 at Naval Hospital Jacksonville in 1994 for his knee conditions.  The Board also draws attention the appellant's January 2015 testimony where the Veteran stated that X-rays of his knees were conducted during that hospital visit.  

The remand instructions advised that the Veteran was competent to report in-service knee injuries, as well as symptoms as he experienced in service and since.  Such reports, including those of a continuity of symptomatology were to be acknowledged and considered in formulating any opinions.  If the examiner had reason to doubt the veracity of those reports she needed to explain why.  The remand further directed that if the examiner rejected the Veteran's reports, the examiner was required to provide a reason for doing so, other than the absence of reference to knee complaints in the treatment notes.  The examiner, however, did not provide adequate rationale for the opinion offered in the examination report.

Accordingly, the case is REMANDED for the following action:
 
1. Provide the author of the October 2015 VA note access to the appellant's VBMS and Virtual VA claims files for review.  Following that review the provider must address whether it is at least as likely as not that any left or right knee disorder is related to the appellant's active duty service.  If the examiner determines an additional physical examination of the Veteran is needed, one is to be arranged.  Any clinically indicated testing and/or consultations should be performed.  The examiner must opine whether it is at least as likely as not that any diagnosed knee disorder is related to service. A complete rationale must be provided for all opinions offered, including a discussion of the evidence of record and medical principles which led to any conclusion reached.
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  If the examiner has reason to doubt the veracity of those reports the basis for that doubt must be explained.  
 
2. The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents his/her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


